Citation Nr: 0029437	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer as secondary to ionizing radiation exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer as secondary to ionizing radiation exposure.  

3.  Entitlement to an increased rating for left renal cell 
carcinoma, status post radical left nephrectomy, currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1944 to 
July 1946.  

Service connection was denied for skin cancer and prostate 
cancer by a January 1998 Board decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The issue of entitlement to an increased rating for left 
renal cell carcinoma, status post radical left nephrectomy, 
is the subject of a remand that follows the Board's decision 
as to the other issues on appeal.  


FINDINGS OF FACT

1.  Service connection was denied for skin cancer as 
secondary to ionizing radiation exposure in the January 1998 
Board decision.  

2.  The evidence received since the January 1998 Board 
decision is not material, and, therefore, not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
skin cancer as secondary to ionizing radiation exposure.  

3.  Service connection was denied for prostate cancer as 
secondary to ionizing radiation exposure in the January 1998 
Board decision.  

4.  The evidence received since the January 1998 Board 
decision is not material, and, therefore, not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
prostate cancer as secondary to ionizing radiation exposure.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the January 1998 Board 
decision is not new and material, and the claim for service 
connection for skin cancer as secondary to ionizing radiation 
exposure is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 5108, 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303(d), 3.307, 3.309, 3.311, 20.1100, 20.1105 
(2000).  

2.  The evidence received by VA since the January 1998 Board 
decision is not new and material, and the claim for service 
connection for prostate cancer as secondary to ionizing 
radiation exposure is not reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 5108, 7104(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 3.303(d), 3.307, 3.309, 3.311, 
20.1100, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his skin cancer and prostate 
cancer result from his exposure to ionizing radiation when he 
was stationed in Nagasaki from September 1945 to July 1946.  
He also argues that the prostate is part of the urinary 
system and has submitted statements from private physicians 
supporting his contention.  

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic leukemia), 
cancers of the thyroid, breast, pharynx, esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, salivary 
gland, and urinary tract ("urinary tract" means the kidneys, 
renal pelves, ureters, urinary bladder, and urethra), multiple 
myeloma, lymphomas (except Hodgkin's disease), and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d)(2).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any evidence 
of a nature usually accepted as competent to indicate the time 
of existence or inception of disease, and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, cancers of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovaries, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
and tumors of the brain and central nervous system.  38 C.F.R. 
§ 3.311(b)(2)(i).  Furthermore, VA has determined that 
polycythemia vera is not a "radiogenic disease" and has been 
specifically excluded from the aforementioned list.  38 C.F.R. 
§ 3.311(b)(3).  

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).  

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

There are three ways in which a claimant may establish 
service connection for a disability that is claimed to be 
secondary to radiation exposure in service.  See Hardin v. 
West, 11 Vet. App. 74 (1998).  The first is through the 
presumptive provisions of 38 C.F.R. § 3.309(d).  This 
regulation does not require a dose estimate.  It requires 
only that the veteran be a radiation-exposed veteran, develop 
one of the listed conditions at any time post-exposure, and 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 be satisfied.  Under this regulation, sufficient 
evidence must be presented of both the listed disease and the 
requisite participation in a radiation-risk activity.  38 
C.F.R. § 3.309.  

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311.  This regulation does require a dose 
estimate, but it also provides that presence at a site will 
be presumed for participants claiming participation in 
atmospheric weapons tests.  The list of diseases considered 
radiogenic under this regulation includes diseases that are 
not listed under 38 C.F.R. § 3.309(d).  

The third way in which service connection for radiogenic 
disease may be established is by showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee.  

Service connection was denied for skin cancer and prostate 
cancer, as secondary to ionizing radiation exposure, by a 
January 1998 Board decision.  In Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), the Federal Circuit held that 
38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1105.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for skin cancer and prostate 
cancer, as secondary to ionizing radiation exposure, were 
last finally denied by the January 1998 Board decision.  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

At the time of its January 1998 decision, the Board 
considered the appellant's service medical records, which did 
not show any clinical findings of skin cancer or prostate 
cancer.  Postservice evidence considered in January 1998 
included private medical records which showed the appellant 
was treated in August and September 1985 for basal cell 
carcinoma of the forehead and between May 1990 and December 
1992 for prostate cancer and residuals of a prostatectomy, 
and August 1996 medical statements from T. M. Morris, M.D., 
and W. T. Rueff, M.D., in which both physicians opined that 
the prostate was part of the urinary tract.  

Also considered by the Board in its January 1998 decision 
were the following: a September 1995 reconstructed dose 
assessment from the Defense Nuclear Agency (DNA) that 
indicated the maximum possible radiation dose receivable 
(worst case assumption) by any individual who was present for 
the full duration of the American occupation at either 
Hiroshima (September 1945 to March 1946) or Nagasaki 
(September 1945 to June 1946) was less than one rem; a June 
1996 statement from the Chief, VA Public Health and 
Environmental Hazards Office, who noted that skin cancers 
were usually attributed to high doses of ionizing radiation 
(several hundred rads) with excessive numbers of basal cell 
skin cancers reported in margins of irradiated areas which 
received estimated doses of 9-12 rads, and who opined that it 
was unlikely that the appellant's prostate cancer and basal 
cell skin cancer were attributable to ionizing radiation in 
service; and a June 1996 conclusion by the Acting Director of 
VA Compensation and Pension Service, after review of the 
opinion of the Chief, VA Public Health and Environmental 
Hazards Office, along with the other evidence, that there was 
no reasonable possibility that the appellant's skin cancer or 
prostate cancer was the result of ionizing radiation exposure 
in service.  

The January 1998 Board decision determined (1) that service 
connection was not warranted for either skin cancer or 
prostate cancer under the provisions of 38 C.F.R. § 3.309 
because neither condition was on the list of diseases for 
which a presumption of service incurrence is assumed, and the 
prostate is not considered part of the urinary symptom for 
purposes of applying the provisions, (2) that service 
connection was not warranted for either skin cancer or 
prostate cancer under the provisions of 38 C.F.R. § 3.311 
because the preponderance of the evidence showed that the 
appellant's skin cancer and prostate cancer were unrelated to 
ionizing radiation exposure in service; and (3) that there 
had been no competent medical or scientific evidence 
submitted which showed that ionizing radiation had caused the 
appellant's skin and prostate cancers.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
January 1998 Board decision sufficient to reopen the 
appellant's claims.  The evidence received since the January 
1998 Board decision consists mainly of several papers and 
treatises pertaining to radiation exposure.  Those documents 
include statements by Dr. Rosalie Bertell, Ph.D., GNSH, of 
the International Institute of Concern for Public Health, in 
which he opined that radiation dose reconstruction does not 
accurately estimate the real life dose of ionizing radiation 
received by a veteran during a radiation risk activity, and 
that dose reconstruction does nothing to prove or disprove 
that a veteran's cancer is related to nuclear radiation 
exposure.  However, a paper by S. Kondo, of the Atomic Energy 
Research Institute at Kinki University, includes a discussion 
of the apparent beneficial effects of low doses of atomic 
bomb radiation with regard to induction of cancer.  The 
author notes that the death rates from leukemia and all other 
cancers was lower among survivors of the atomic bombs dropped 
at Hiroshima and Nagasaki when the dose exposure was between 
1 and 9 rads than for unexposed people, which he felt 
indicated that radiation at those doses was not harmful or 
that low doses of gamma rays apparently reduce cancer 
incidence.  

In Hodge, the Federal Circuit held that not every piece of 
new evidence submitted by a veteran is considered material.  
Rather, that court stated that for evidence to be considered 
new and material it must "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.  After reviewing the evidence submitted since its January 
1998 decision, the Board finds that the additional evidence, 
while new with respect to not having been of record 
previously, is not material because it does not add any new 
information as to whether the appellant's skin and prostate 
cancers are related to ionizing radiation exposure.  It does 
not provide any competent medical or scientific evidence that 
would establish that the skin cancer or prostate cancer was 
caused by ionizing radiation exposure during the appellant's 
period of active military service in Japan from September 
1945 to June 1946.  Nor does the new evidence demonstrate 
that either the skin cancer or the prostate cancer was 
manifested to a compensable degree within the first year 
after the appellant's active military service.  

Although the appellant has presented statements regarding his 
history of skin cancer and prostate cancer, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
etiological relationship of his skin cancer or prostate 
cancer to service.  His lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between his skin cancer or prostate cancer and service.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his skin cancer and 
prostate cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Because the appellant has not furnished any competent 
evidence as to the etiology of his basal cell carcinoma of 
the forehead and prostate cancer since the January 1998 Board 
decision, he has not presented any additional evidence so 
significant that it must be considered in order to fairly 
decide the merits of his claims for service connection for 
skin cancer and prostate cancer, due to ionizing radiation 
exposure.  As he has not submitted evidence that is both new 
and material with regard to either claim, the Board cannot 
reopen them.  



ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for skin cancer 
and prostate cancer, due to ionizing radiation exposure, 
these claims remain denied.  


REMAND

The appellant filed a claim in February 1999 for an increased 
rating for his service-connected left renal cell carcinoma, 
status post radical left nephrectomy.  The RO denied that 
claim in an April 1999 rating decision and notified the 
appellant of the decision later that month.  He subsequently 
submitted a notice of disagreement (VA Form 21-4138, dated 
April 19, 1999) as to the April 1999 rating decision and 
requested a statement of the case (SOC).  However, review of 
the claims file fails to show that the RO has issued the 
appellant an SOC regarding his claim for an increased rating 
for left renal cell carcinoma, status post radical left 
nephrectomy.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed notice 
of disagreement in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  In Malincon v. West, 12 Vet. 
App. 238 (1999), however, the United States Court of Appeals 
for Veterans Claims (Court) held that where there is an 
adjudicative determination and a notice of disagreement, the 
notice of disagreement initiated review by the Board and 
bestowed jurisdiction of the Court over the matter; and that, 
notwithstanding the absence of an SOC or a substantive 
appeal, the Board must remand the case for issuance of an 
SOC. 

Because of the procedural defects with the appellant's 
attempt to appeal the claim of entitlement to an increased 
rating for his left renal cell carcinoma, status post radical 
left nephrectomy, the following action should be undertaken:

The RO is requested to issue the 
appellant an SOC with regard to that 
issue of entitlement to an increased 
rating for his left renal cell carcinoma, 
status post radical left nephrectomy, and 
he should be informed that the appeal of 
that issue will be returned to the Board 
following the issuance of the SOC only if 
the claim is perfected by the filing of a 
timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended 
to in an expeditious manner as mandated by the Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim of entitlement to 
an increased rating for his left renal cell carcinoma, status 
post radical left nephrectomy.  No additional action is 
required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


